Case 0:21-cr-60020-WPD Document 254 Entered on FLSD Docket 07/23/2021 Page 1 of 21




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                           Case No. 21-CR-60020-DIMITROULEAS/SNOW

   UNITED STATES OF AMERICA,

            Plaintiff,
   v.

   JONATHAN MARKOVICH, et. al.,

            Defendant.
                                             /

                           DEFENDANT, JONATHAN MARKOVICH’S
                              PROPOSED JURY INSTRUCTIONS

            For the convenience of the Court, text of standard instructions has been included where

   appropriate. Eleventh Circuit Pattern instructions are indicated by the number in the title. In

   addition, Mr. Markovich asks that the Court provide to the jury the following Eleventh Circuit

   Pattern Jury Instructions: Basic and Special Instructions B2.1, B3, B4, B5, B6.1 and/or B6.2,

   B7, B8.1, B9.1A, B10.4, B11, S1.1, S1.2, S1.3, S4.1, S12, O13.3 Lastly, Mr. Markovich reserves

   his right to supplement these proposed instructions and/or substitute other proposed instructions

   up to the conclusion of the trial, including providing a proposed Defendant’s “theory of defense”

   instruction.




   125548635.1
Case 0:21-cr-60020-WPD Document 254 Entered on FLSD Docket 07/23/2021 Page 2 of 21




                    DEFENDANT’S PROPOSED JURY INSTRUCTION NO. 1

                                          Reasonable Doubt

            Every fact which is essential to prove an element of the offense must be proved beyond a

   reasonable doubt.




   Source: Fiore v. White, 531 U.S. 225 (2001) (the Due Process Clause of the Fourteenth
   Amendment forbids a State to convict a person of a crime without proving the elements of that
   crime beyond a reasonable doubt); Apprendi v. New Jersey, 530 U.S. 466 (2000) (holding that
   defendant is entitled to jury determination that he is guilty of every element of crime with which
   he is charged, beyond reasonable doubt and defendant has right to have jury verdict based on
   proof beyond reasonable doubt.); Bowen v. Kemp, 832 F.2d 546 (11th Cir. 1987) (The court
   stated that the Due Process Clause of the Fourteenth Amendment protects against the conviction
   of an accused except upon proof beyond a reasonable doubt of every fact necessary to constitute
   the crime charged).




                                                   2
   125548635.1
Case 0:21-cr-60020-WPD Document 254 Entered on FLSD Docket 07/23/2021 Page 3 of 21




                    DEFENDANT’S PROPOSED JURY INSTRUCTION NO. 2

                                     Presumption of Innocence

            The presumption of innocence requires the prosecution to prove beyond a reasonable

   doubt each element and every essential fact necessary to prove the charged crime.




   Source: Fiore v. White, 531 U.S. 225 (2001) (the Due Process Clause of the Fourteenth
   Amendment forbids a State to convict a person of a crime without proving the elements of that
   crime beyond a reasonable doubt); Apprendi v. New Jersey, 530 U.S. 466 (2000) (holding that
   defendant is entitled to jury determination that he is guilty of every element of crime with which
   he is charged, beyond reasonable doubt and defendant has right to have jury verdict based on
   proof beyond reasonable doubt.); Bowen v. Kemp, 832 F.2d 546 (11th Cir. 1987) (The court
   stated that the Due Process Clause of the Fourteenth Amendment protects against the conviction
   of an accused except upon proof beyond a reasonable doubt of every fact necessary to constitute
   the crime charged.)


                                                   3
   125548635.1
Case 0:21-cr-60020-WPD Document 254 Entered on FLSD Docket 07/23/2021 Page 4 of 21




                    DEFENDANT’S PROPOSED JURY INSTRUCTION NO. 3

            Counts 1, 10 and 24 of the Indictment charge conspiracy offenses under the law, a

   “conspiracy” is an agreement or a kind of “partnership” in criminal purposes. The essence of a

   conspiracy offense is the making of the agreement itself, followed by the commission of an overt

   act. It is the Government’s burden to establish that Jonathan Markovich knowingly and willfully

   entered into the unlawful agreement alleged.

            Of course, mere presence at the scene of a transaction or event, or the mere fact that

   certain persons may have associated with each other, and may have assembled together and

   discussed common aims and interests, does not, standing alone, establish proof of a conspiracy.

   Instead, there must be proof beyond a reasonable doubt that the Defendant in question and a co-

   conspirator together both had “knowledge of the overall scheme” and “the essential nature of the

   plan.”

            Also, a person who has no knowledge of a conspiracy, but who happens to act in a way

   which advances some purpose of one, does not thereby become a conspirator. And while a

   Defendant's participation in a conspiracy may be established through circumstantial evidence,

   membership in a conspiracy cannot be made out by piling inference upon inference.




   Source: ELEVENTH CIRCUIT PATTERN JURY INSTRUCTIONS (CRIMINAL), Offense Instruction
   O13.6; United States v. Chandler, 376 F.3d 1303, 1316, 2004 WL 1597965 at *13 (11th Cir.
   2004) (both co-conspirators must have knowledge of plan); Direct Sales Co. v. United States,
   319 U.S. 703, 711 (1943) (charges of conspiracy are not to be made out by piling inference upon
   inference); United States v. Cotton, 770 F.2d 940, 943-44 (11th Cir. 1985) (each link in
   inferential chain must be clearly proven).




                                                  4
   125548635.1
Case 0:21-cr-60020-WPD Document 254 Entered on FLSD Docket 07/23/2021 Page 5 of 21




                     DEFENDANT’S PROPOSED JURY INSTRUCTION NO. 4

                                     O13.3. Multiple Conspiracies

            Proof of several separate conspiracies isn’t proof of the single, overall conspiracy

   charged in the indictment unless one of the several conspiracies proved is the single overall

   conspiracy.

            You must decide whether the single overall conspiracy charged existed between two or

   more conspirators. If not, then you find the Defendants not guilty of that charge.

            But if you decide that a single overall conspiracy did exist, then you must decide who the

   conspirators were. And if you decide that a particular Defendant was a member of some other

   conspiracy – not the one charged – then you must find that Defendant not guilty.

             So to find a Defendant guilty, you must all agree that the Defendant was a member of the

   conspiracy charged – not a member of some other separate conspiracy.




   Source: ELEVENTH CIRCUIT PATTERN JURY INSTRUCTIONS (CRIMINAL), Offense Instruction
   O13.3; United States v. Diecidue, 603 F.2d 535, 548-49 (5th Cir. 1979).


                                                    5
   125548635.1
Case 0:21-cr-60020-WPD Document 254 Entered on FLSD Docket 07/23/2021 Page 6 of 21




                    DEFENDANT’S PROPOSED JURY INSTRUCTION NO. 5

                                   Wire Fraud/Healthcare Fraud

            Deception alone does not constitute a scheme to defraud. The Government must prove

   that Jonathan Markovich intended to cause injury or loss.




   Source: ELEVENTH CIRCUIT PATTERN JURY INSTRUCTIONS O51, notes: United States v. Takhalov,
   827 F.3d 1307, 1315 (11th Cir. 2016)


                                                  6
   125548635.1
Case 0:21-cr-60020-WPD Document 254 Entered on FLSD Docket 07/23/2021 Page 7 of 21




                    DEFENDANT’S PROPOSED JURY INSTRUCTION NO. 6

                                            18 USC § 220a

            While a kickback under this Statute refers to any remuneration in cash or kind in return

   for referring a patient or patronage to a recovery or treatment facility or for services in

   connection with that facility, this remuneration must be material. Moreover the law provides that

   certain forms of remuneration qualify as “safe harbors” that are not in violation of the kickback

   laws.




                                                   7
   125548635.1
Case 0:21-cr-60020-WPD Document 254 Entered on FLSD Docket 07/23/2021 Page 8 of 21




                    DEFENDANT’S PROPOSED JURY INSTRUCTION NO. 7

                                      18 USC § 1956(h) and 1957

            In order to convict Jonathan Markovich of money-laundering offenses, the Government

   must prove that Jonathan Markovich knew that the purpose of the financial transactions was to

   conceal or disguise the illicit funds’ nature, location, source, ownership and control.

            Moreover, ordinary banking transactions involving illicit funds do not, in and of

   themselves, constitute money laundering.




   Cuellar v. United States, 128 S. Ct. 1994 (2008)



                                                    8
   125548635.1
Case 0:21-cr-60020-WPD Document 254 Entered on FLSD Docket 07/23/2021 Page 9 of 21




                    DEFENDANT’S PROPOSED JURY INSTRUCTION NO. 8

                                           18 USC § 1344

            In the context of a bank fraud charge, to act with intent to defraud means to act

   knowingly and with the specific purpose to use false or fraudulent pretenses, representations or

   promises to cause injury or loss. Proving intent to deceive alone, without the intent to cause

   injury of loss, is not sufficient to prove bank fraud.    Moreover, deception alone does not

   constitute a scheme to defraud.




   Source: ELEVENTH CIRCUIT PATTERN JURY INSTRUCTIONS O52; United States v. Takholov, 827
   F.3d 1307, 1315 (11th Cir. 2016)


                                                  9
   125548635.1
Case 0:21-cr-60020-WPD Document 254 Entered on FLSD Docket 07/23/2021 Page 10 of 21




                    DEFENDANT’S PROPOSED JURY INSTRUCTION NO. 9

                                       Circumstantial Evidence

            Each fact which is essential to complete a set of circumstances necessary to establish a

   defendant’s guilt must be proved beyond a reasonable doubt. In other words, before an inference

   essential to establish guilt may be found to have been proved beyond a reasonable doubt, each

   fact or circumstance on which the inference necessarily rests must be proved beyond a

   reasonable doubt.




   Source: In re Winship, 397 U.S. 358 (1970) (The court found that the government must prove
   beyond a reasonable doubt every element of a charged offense); Bowen v. Kemp, 832 F.2d 546
   (11th Cir. 1987) (The court stated that the Due Process Clause of the Fourteenth Amendment
   protects against the conviction of an accused except upon proof beyond a reasonable doubt of
   every fact necessary to constitute the crime charged).


                                                   10
   125548635.1
Case 0:21-cr-60020-WPD Document 254 Entered on FLSD Docket 07/23/2021 Page 11 of 21




                    DEFENDANTS’ PROPOSED JURY INSTRUCTION NO. 10

                                       Knowingly — Willfully

            The word “knowingly,” as that term is used in the indictment or in these instructions,

   means that the act was done voluntarily and intentionally and not because of mistake or accident.

            The word “willfully,” as that term is used in the indictment or in these instructions,

   means that the act was committed voluntarily and purposely, with the specific intent to do

   something the law forbids; that is with bad purpose either to disobey or disregard the law.




   Source: ELEVENTH CIRCUIT PATTERN JURY INSTRUCTIONS (CRIMINAL), Basic Instruction B9.1A;
   United States v. Diecidue, 603 F.2d 535, 548 (5th Cir. 1979) (approved the instruction).


                                                   11
   125548635.1
Case 0:21-cr-60020-WPD Document 254 Entered on FLSD Docket 07/23/2021 Page 12 of 21




                    DEFENDANT’S PROPOSED JURY INSTRUCTION NO. 11

                                  Negligence Distinct from Willfulness

            Mere negligence, even gross negligence, is not sufficient to constitute willfulness.




   Source: United States v. Callahan, 588 F.2d 1078 (5th Cir. 1979); United States v. Ruffin, 575
   F.2d 346 (2d Cir. 1978); United States v. Pomponio, 429 U.S. 10 (1976).



                                                    12
   125548635.1
Case 0:21-cr-60020-WPD Document 254 Entered on FLSD Docket 07/23/2021 Page 13 of 21




                    DEFENDANT’S PROPOSED JURY INSTRUCTION NO. 12

                                             Specific Intent

            The crimes charged in this case requires proof of specific intent before a defendant can be

   convicted. Specific intent, as the term implies, means more than general intent to commit the

   act. To establish specific intent the government must prove that defendant knowingly did an act

   which the law forbids, or knowingly failed to do an act which the law requires, purposely

   intending to violate the law. Such intent may be determined from all the facts and circumstances

   surrounding the case.




   Source: Bryan v. United States, 524 U.S. 184 (1998), United States v. Gypsum Co., 438
   U.S. 422 (1978).


                                                    13
   125548635.1
Case 0:21-cr-60020-WPD Document 254 Entered on FLSD Docket 07/23/2021 Page 14 of 21




                    DEFENDANT’S PROPOSED JURY INSTRUCTION NO. 13

                                       SI 17. Good Faith Defense

            Good faith is a complete defense to the charges in the indictment since good faith on the

   part of the Defendant is inconsistent with willfulness, which is an essential part of the charges.

   The burden of proof is not on the Defendant to prove good faith, of course, since the Defendant

   have no burden to prove anything. The Government must establish beyond a reasonable doubt

   that the Defendant acted with specific intent as charged in the indictment.

            One who expresses an honestly held opinion, or an honestly formed belief, is not

   chargeable with fraudulent intent even though the opinion is erroneous or the belief is mistaken;

   and, similarly, evidence which establishes only that a person made a mistake in judgment or an

   error in management, or was careless, does not establish fraudulent intent.




   Source: ELEVENTH CIRCUIT PATTERN JURY INSTRUCTIONS (CRIMINAL) (2010), Special
   Instruction 17 (modified); United States v. Brown , 79 F. 3d 1550, 1557 (11th Cir. 1996).



                                                   14
   125548635.1
Case 0:21-cr-60020-WPD Document 254 Entered on FLSD Docket 07/23/2021 Page 15 of 21




                    DEFENDANT’S PROPOSED JURY INSTRUCTION NO. 14

                                       S 12. Character Evidence

            Evidence of a Defendant’s character traits may create a reasonable doubt.

            You should consider testimony that a defendant is an honest and law-abiding citizen

   along with all the other evidence to decide whether the Government has proved beyond a

   reasonable doubt that the Defendant committed the offense.




   Source: ELEVENTH CIRCUIT PATTERN JURY INSTRUCTIONS (CRIMINAL), Special Instruction S12.


                                                   15
   125548635.1
Case 0:21-cr-60020-WPD Document 254 Entered on FLSD Docket 07/23/2021 Page 16 of 21




                   DEFENDANT’S PROPOSED JURY INSTRUCTION NO. 15


                                Summaries and Summary Witnesses

            There has been testimony from summary witnesses at this trial and the Court permitted

   this testimony in order to make the other evidence more meaningful and to aid you in

   considering the evidence.    Such testimony is no better than the books, records and other

   documents upon which the summary witness based his/her summary and is not independent

   evidence. Therefore, you are to give no greater consideration to a summary witness than you

   would give to the evidence upon which that testimony is based.

            It is for you to decide whether the charts or summary testimony offered by a summary

   witness correctly presented the information contained in the documents on which they were

   based, and what, if any, weight to give such evidence.




   Source: United States v. Johnson, 319 U.S. 503 (1943); United States v. Spaulding, 293 U.S.
   498, 506 (1935).


                                                  16
   125548635.1
Case 0:21-cr-60020-WPD Document 254 Entered on FLSD Docket 07/23/2021 Page 17 of 21




                    DEFENDANTS’ PROPOSED JURY INSTRUCTION NO. 16

                                      Misunderstanding of Facts

            An honest mistake of fact is a complete defense to the charges because it is inconsistent

   with the existence of willfulness, which is an essential part of each offense charged. Such an

   honest mistake negates the criminal intent of a defendant when the defendant's acts would be

   lawful, if the facts were as he supposed them to be. If the Defendant's actions are based on his

   honest belief that he was acting lawfully, he is not chargeable with willful criminal conduct, even

   if his belief was erroneous or mistaken. The burden of proof is not on the Defendant to prove his

   honest belief of a mistaken fact, since he had no burden to prove anything. Therefore, if you have

   a reasonable doubt as to whether the Defendant acted in good faith, then he did not intentionally

   violate a known legal duty and did not act "willfully," and that essential part of the offense has

   not been established.




   Source: United States v. Ruiz, 59 F.3d 1151 (11th Cir. 1995)


                                                   17
   125548635.1
Case 0:21-cr-60020-WPD Document 254 Entered on FLSD Docket 07/23/2021 Page 18 of 21




                    DEFENDANTS’ PROPOSED JURY INSTRUCTION NO. 17

                                       Civil/Regulatory Violations

            Proof of civil and/or regulatory violations or acts relating to contractual obligations and

   administrative rules at either Compass Detox or WAR is not evidence of a crime and cannot and

   should not be used as such.




   Source: United States v. Stefan, 784 F.2d 1093 (11th Cir. 1986).


                                                     18
   125548635.1
Case 0:21-cr-60020-WPD Document 254 Entered on FLSD Docket 07/23/2021 Page 19 of 21




                  DEFENDANTS’ PROPOSED JURY INSTRUCTION NO. 18

                          Defendant Jonathan Markovich’s Theory of Defense

                                           [TO BE INSERTED]




   Source: United States v. Ryan, 289 F.3d 1339 (11th Cir. 2002) (The court stated that it is
   elementary law that the defendant in a criminal case is entitled to have presented instructions
   relating to a theory of defense).


                                                 19
   125548635.1
Case 0:21-cr-60020-WPD Document 254 Entered on FLSD Docket 07/23/2021 Page 20 of 21




                    DEFENDANTS’ PROPOSED JURY INSTRUCTION NO. 19

                                         Limits of Pinkerton Instruction

            There are limits to the notion that if a conspirator commits a crime to advance the

   conspiracy toward its goals, then in some cases a co-conspirator may be guilty of the crime even

   though the coconspirator did not participate directly in the crime.

            Criminal liability under this notion does not exist if the crime fell outside the scope of the

   alleged unlawful project, or if it was merely a part of the ramifications of the plan which could

   not be reasonably foreseen as a necessary or natural consequence of the alleged unlawful

   agreement.

            A defendant cannot be held criminally liable under this notion for crimes committed by

   members of the conspiracy before that Defendant joined the conspiracy.

            Criminal liability also does not exist for those who played only a minor role in the

   conspiracy, or who did not have some actual knowledge of some of the circumstances

   culminating in the reasonably foreseeable crime.

            And of course, no liability exists until and unless you as jurors find that a defendant did

   in fact knowingly and willfully join the alleged conspiracy.




   Source: United States v. Broadwell, 870 F.2D 594, 604 (11th Cir. 1989); United States v. Clavis,
   956 F.2d 1079, 1087 (11th Cir. 1992)



                                                     20
   125548635.1
Case 0:21-cr-60020-WPD Document 254 Entered on FLSD Docket 07/23/2021 Page 21 of 21




                                            Respectfully submitted,

   Dated: July 23, 2021                     s/ Michael Pasano
                                            Michael S. Pasano (FBN 475947)
                                            E-mail: mpasano@carltonfields.com
                                            CARLTON FIELDS
                                            700 N.W. 1st Avenue, Suite 41200
                                            Miami, Florida 33136-4118
                                            Telephone: (305) 530-0050
                                            Attorney for Defendant Jonathan Markovich


                                CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that on July 23, 2021, I electronically filed the foregoing

   document with the Clerk of the Court using CM/ECF.

                                            s/ Michael S. Pasano
                                            Michael S. Pasano




                                               21
   125548635.1
